NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                     2009-1216, -1254

                        AVID IDENTIFICATION SYSTEMS, INC.,

                                                  Plaintiff-Appellant,

                                             v.

                       THE CRYSTAL IMPORT CORPORATION,
                        DATAMARS SA, and DATAMARS, INC.,

                                                  Defendants.

     Appeals from the United States District Court for the Eastern District of Texas
                    in case no. 2:04-CV-183, Judge T. John Ward.

                                       ON MOTION

                                        ORDER
      Avid   Identification Systems, Inc. moves to recall the mandate and for

reconsideration of the court's order dismissing this appeal for failure to file a corrected

opening brief, the corrected opening brief now having been submitted.

       Upon consideration thereof,

       IT IS ORDERED THAT:

              The motions are granted. The mandate is recalled, the dismissal order is

vacated, and the case is reinstated.

              Because it appears that no party will be participating as an appellee, the

revised official caption is reflected above. If the appellant intends to file a joint

appendix, the appendix is due within 14 days of the date of filing of this order.
                                       FOR THE COURT



      JUN 2 3 2009                      /s/ Jan Horbaly
          Date                         Jan Horbaly
                                       Clerk

cc:   John W. Thornburgh, Esq.
      Mark A. Hannemann, Esq.               U.S. CFURTSIREALs
                                              TN FED ERAL CIRCUS,"

s8
                                               JUN 2 3 2009
                                                 Jith liükbhur
                                                    CLERK




2009-1216, -1254                 -2-